DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is an Allowability Notice in response to amendment filed on 20 May 2021.  The present application claims 1-8, submitted on 20 May 2021 are in condition for allowance. 
Allowable Subject Matter
Claims 1-8 are allowed. Independent Claim 1 as currently amended includes a combination of structural elements, and their relationships to one another, that are not anticipated by or rendered obvious over the prior art, and, thus, are allowable over the prior art.
Reasons for Allowance
The amended Claim 1 includes, amongst other limitations, a driving tool configured to drive a fastener supplied to the nose by using the striking mechanism. The driving tool comprise a trigger manipulating the striking mechanism, a contact arm, a contact lever and a regulator. The regulator includes a cylinder that includes a piston, biasing unit that biases the piston and a flow rate controller that controls the flow rate of the air discharged from the cylinder when manipulated by the contact arm for an amount of time determined by the flow rate controller.  Such a regulator that utilizes a flow rate controller that calculates an amount of time the contact arm is being manipulated to 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731